Citation Nr: 0305961	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  98-12 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUES

1.  Entitlement to service connection for the claimed 
residuals of cataract of the left eye.  

2.  Entitlement to service connection for claimed glaucoma of 
the left eye.  

3.  Entitlement to service connection for claimed glaucoma of 
the right eye.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 



INTRODUCTION

The veteran had active service from January 1951 to October 
1952.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 decision of the RO.  

The Board found new and material evidence to reopen the 
veteran's claims and remanded the case to the RO for 
additional development of the record in January 2000.  



FINDINGS OF FACT

1.  The veteran currently is shown to have left eye cataract 
residuals that as likely as not are due to an injury service.  

2.  The veteran's glaucoma of the left eye is shown as likely 
as not to have been aggravated by his service-connected 
disability.  

3.  The veteran currently is not shown to have glaucoma of 
the right eye that is due to any event in service or that was 
caused or aggravated by service-connected disability.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
disability manifested by residuals of a left eye cataract is 
due to an injury that was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 7104 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  

2.  By extending the benefit of the doubt to the veteran, his 
disability manifested by glaucoma of the left eye is 
proximately due to or the result of the service-connected 
disability.  38 C.F.R. § 3.310 (2002); Allen v. Brown, 7 Vet. 
App. 439 (1995).  

3.  The veteran is not shown to have disability manifested by 
glaucoma of the right eye due to disease or injury that was 
incurred in active service; nor is any proximate due to or 
the result of service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The implementing regulations are meant to define 
terms used in the Act, and provide guidance for carrying out 
the requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  Thus, the veteran is not 
prejudiced by the Board's initial application of the 
regulations to his claims.  

In this case the veteran's application appears to be 
complete.  He has been informed of the information necessary 
to substantiate his claims via the Statement of the Case, the 
Supplemental Statement of the Case, and the Board's earlier 
remand. 

There does not appear to be any relevant evidence that has 
not been associated with the claims folder.  The record 
contains sufficient information and opinions to decide the 
claims for service connection for the claimed residuals of a 
cataract of the left eye, and for the claimed glaucoma of 
each eye.  
 
The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims.  Hence, no further 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of these claims.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  


II.  Factual Background

A careful review of service medical records shows that the 
veteran's eyes were not examined at the time of his pre-
induction examination in October 1950.  The records show 
that, in January 1951, the veteran was diagnosed with eye 
refraction.  

In March 1952, the veteran was hospitalized for two days for 
a lacerated wound of the left upper eyelid.  The records 
reflect that the veteran had walked into a door and broke his 
glasses.  The wound was dressed and sutured.  

The service medical records at the time of the veteran's 
separation examination in October 1952 note a healed scar of 
the left upper eyelid and bilateral myopia.  

The non-VA medical records show diagnoses of uncontrolled 
glaucoma and a cataract in the early 1980's.  

In a medical statement dated in March 1983, the veteran's 
treating physician indicates that he had treated the veteran 
in July 1980 when he had complained of having a red spot on 
his eye and was found to have a rather benign subconjunctival 
hemorrhage.  

The treating physician also noted increased pressure in the 
veteran's eye and an early cataract forming.  The veteran had 
reported that he sustained direct trauma to his eye while in 
service in 1951 that had been severe enough to require 
sutures.  

The veteran had since undergone a removal of the cataract 
from the left eye and a surgical procedure for the glaucoma 
in that eye.  The treating physician could not state 
specifically that the veteran's problems with his eye were 
related to the injury in service, but did state that it was 
well known that direct trauma to the eye could cause damage 
that was not apparent for many years.  

The records reflect that the veteran had an implant in his 
right eye and wore a contact lens in his left eye.  

In a December 1992 rating decision, the RO granted service 
connection for ptosis as secondary to the left eyelid 
laceration in service and assigned a no percent rating under 
Diagnostic Code 6019, effective in July 1991.  

The veteran underwent a VA examination in March 2002.  The 
veteran reported his injury in service and noted having a 
ptosis of the left upper eyelid ever since.  He reported 
having chronic problems with the contact lens because of the 
droopy left upper eyelid.  He reported that he was unable to 
wear the contact lens for long periods of time and had 
trouble seeing at night.  His glaucoma also was controlled by 
medication.  

The veteran reported that the pain and inability to keep the 
contact lens in his eye led him to lose is job.  He also 
reported a negative family history for glaucoma.  

The diagnosis was that of a history of an injury caused by 
broken eyeglasses in 1952, causing a laceration of the left 
upper eyelid.  

The VA examiner was unable to say whether the injury to the 
left upper eyelid had caused the glaucoma and cataract in the 
left eye, but noted that an injury causing blunt trauma to 
the eye could certainly predispose someone to not only a 
cataract but to traumatic glaucoma.  

The VA examiner also could not explain the veteran's cataract 
and glaucoma in the right eye and noted that the veteran 
seemed to have symmetric optic nerve head cupping in each 
eye.  The examiner added that the glaucoma in the left eye 
might not be of a traumatic nature.  
 
Statements of the veteran in the claims folder are to the 
effect that his left eyelid drooped and pressed on the 
contact lens, causing irritation and watery eyes.


III.  Legal Analysis

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  

Service medical records of the veteran's entry report no 
defects of the eyes, and the Board presumes the veteran to 
have been in sound condition at the time of entry.  Parker v. 
Derwinski, 1 Vet. App. 522 (1991).  

Service connection is in effect for ptosis as secondary to 
the left eyelid laceration.


(1)  Residuals of Cataract of the Left Eye

In the instant case, there is no evidence that a cataract of 
the left eye was present in service.  The service medical 
records show that the veteran sustained a lacerated wound to 
the left upper eyelid in 1952.  

The post-service medical records reflect a left eye cataract 
forming in the early 1980's and its subsequent removal.  

As to a medical opinion on nexus, both the veteran's treating 
physician and a VA examiner indicated that it was well known 
that direct trauma to an eye could likely result in damage to 
that eye several years later or could likely predispose an 
individual to a cataract.  There is no evidence to the 
contrary.  

Since there is evidence of a lacerating wound to the 
veteran's left upper eyelid in service that required sutures, 
the Board finds that it is at least as likely as not that the 
injury to the veteran's left upper eyelid during service was 
the cause of his currently demonstrated left eye disability 
manifested by the residuals of a cataract.  

Having considered all the evidence, the Board finds that, as 
it is in relative equipoise, the veteran must prevail as to 
his claim for service connection with application of the 
benefit of the doubt in his favor.  38 U.S.C.A. § 5107.  


(2)  Glaucoma of the Left Eye  

Here, the veteran's service medical records are negative of 
manifestations of glaucoma.  

As noted hereinabove, the veteran sustained a lacerating 
wound of his left upper eyelid in service.   

The post-service medical records first show evidence of 
bilateral glaucoma in the early 1980's and reflect that the 
veteran underwent a surgical procedure to reduce pressure on 
his left eye.  Following that procedure, the veteran began 
wearing a contact lens in his left eye for treatment of the 
glaucoma and to improve his vision.  

The more recent medical evidence shows that the veteran's 
bilateral glaucoma is controlled by medications.  

However, the veteran complains that the droopiness of his 
left upper eyelid, due to his service-connected disability, 
causes pressure on his contact lens and irritates his left 
eye.  The veteran often removes his contact lens for lengthy 
periods of time, which adversely affects the vision in his 
left eye.  

Here, the Board finds that the evidence does not show that 
the lacerated wound of the veteran's left upper eyelid in 
service directly caused the veteran's glaucoma.  

While noting that such injury might predispose an individual 
to traumatic glaucoma, in this case the VA examiner found 
that the veteran had symmetric optic nerve head cupping in 
each eye and concluded that the glaucoma in the left eye was 
not of a traumatic nature.  

With regard to the matter of establishing service connection 
for a disability on a secondary basis, the Court has held 
that, when aggravation of a non-service-connected disability 
is proximately due to or the result of a service-connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board notes that, under Allen supra, the veteran need not 
show that his glaucoma arose during service; he need only 
show that it was aggravated by his service-connected 
disability.  

At the time of the VA examination in March 2002, the veteran 
had not been wearing the contact lens in his left eye.  The 
report of VA examination reflects that, while confrontation 
fields in the right eye appeared to be full, the left eye 
appeared to be severely constricted.  

The veteran also reported chronic problems with the contact 
lens, and his inability to wear it because of his droopy left 
upper eyelid.  The Board finds the medical evidence and the 
veteran's statements to be probative for purposes of 
demonstrating aggravation.  

The determination of service connection must, in this case, 
be based on the entire record.  

The overall evidence shows as likely as not that the 
currently demonstrated glaucoma of the veteran's left eye 
that requires the wearing of a contact lens is aggravated by 
his service-connected disability.  

Accordingly, by extending the benefit of the doubt to the 
veteran, service connection for glaucoma of the left eye on a 
secondary basis is warranted.  


(3)  Glaucoma of the Right Eye

The overall evidence does not serve to establish that the 
currently demonstrated glaucoma of the veteran's right eye is 
aggravated by the service-connected disability involving the 
left eye.  Nor is there evidence of any disease or injury 
involving the veteran's right eye in service.  

The Board finds, based on its review of the record, that the 
veteran is not shown to have glaucoma of the right eye that 
was incurred in or aggravated by service.

Here, as the preponderance of the evidence is against the 
claim for service connection for glaucoma of the right eye, 
the claim must be denied.  Since the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107.  




ORDER

Service connection for disability manifested by residuals of 
a left eye cataract is granted.  

Secondary service connection for glaucoma of the left eye is 
granted.  

Service connection for glaucoma of the right eye is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.  


 

